Exhibit 10.1

 

SECOND AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Second Amendment (the “Amendment”) to the Amended and Restated Employment
Agreement, dated as of January 31, 2017, by and between EagleBank (the “Bank”),
and Susan G. Riel (“Executive”), as previously amended as of February 27, 2018
(the “Agreement”) made as of this 24th day of May 2019.

 

WHEREAS, the Bank and Executive have entered into the Agreement, pursuant to
which Executive was retained as Senior Executive Vice President and Chief
Operating Officer of the Bank; and

 

WHEREAS, since March 21, 2019, following the retirement of the Bank’s previous
President and Chief Executive Officer, Executive has served as Interim President
and Chief Executive Officer of the Bank and of Eagle Bancorp, Inc., the Bank’s
holding company (“Bancorp”); and

 

WHEREAS, on May 3, 2019, the Board appointed Executive to the position of
President and Chief Executive Officer of Bancorp and Bank, and the Bank and
Executive desire to amend the Agreement in order to reflect such position, and
to make certain changes to the terms of Executive’s employment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.                                      Section 1 of the Agreement is amended
and restated to read in its entirety as follows:

 

“1.                                Employment.  The Bank agrees to employ
Executive, and Executive agrees to be employed as, President and Chief Executive
Officer of the Bank and Bancorp, subject to the terms and provisions of this
Agreement.”

 

2.                                      Section 2.11 of the Agreement is amended
and restated to read in its entirety as follows:

 

“2.11                  “Expiration Date” means date on which the Term expires
pursuant to Section 3.1, or the date on which the Term is earlier terminated
pursuant to Section 6.1, Section 7.2, Section 7.3, Section 7.4 or Section 7.5.”

 

3.                                      A new Section 2.15 is hereby added to
the Agreement, reading in its entirety as follows:

 

“2.15.               Effective Date” means March 21, 2019.”

 

4.                                      A new Section 2.16 is hereby added to
the Agreement, reading in its entirety as follows:

 

1

--------------------------------------------------------------------------------



 

“2.16                  “Retirement” means normal retirement from employment with
the Company or any parent or subsidiary of the Company, after five (5) or more
years of Continuous Service or such shorter period as may be specified in an
Award, and upon or after achieving the age of 65. For purposes hereof,
“Continuous Service” means the absence of any interruption or termination of
service as an Employee of the Company or an Affiliate.  Continuous Service shall
not be considered interrupted in the case of sick leave, military leave or any
other leave of absence approved by the Company or in the case of transfers
between payroll locations of the Company or between the Company, an Affiliate or
a successor.”

 

5.                                      A new Section 2.17 is hereby added to
the Agreement, reading in its entirety as follows:

 

“2.17.               “Term” means the Initial Term and any applicable Renewal
Term, each as defined in Section 3.1.”

 

6.                                      Section 3.1 of the Agreement is amended
and restated to read in its entirety as follows:

 

3.1 Term.  (a) Initial Term.  Executive’s employment hereunder shall commence on
the Effective Date of this Agreement and shall continue for a period extending
until August 31, 2021, unless sooner terminated in accordance with the
provisions of this Agreement (the “Initial Term”).

 

(b)                                 Renewal Term.  The Term of this Agreement
shall automatically be extended for a period of one year at the conclusion of
the Initial Term, and again extended at the conclusion of each successive one
year period thereafter (each such one year period a “Renewal Term”), unless:

 

(i)                                     either party terminates this Agreement
as of the end of the end of the Initial Term or any Renewal Term by giving the
other party written notice of its intent not to renew, delivered at least sixty
(60) days prior to the end of the Initial Term or applicable Renewal Term; or

 

(ii)                                  the Agreement is terminated prior to the
end of the Initial Term or any Renewal Term, as applicable, in accordance with
Section 7 of this Agreement.

 

7.                                      Section 3.2 of the Agreement is amended
and restated to read in its entirety as follows:

 

“3.2                         Position.  The Bank shall employ Executive to serve
as President and Chief Executive Officer of the Bank and Bancorp.”

 

8.                                      Section 4.1 of the Agreement is amended
and restated to read in its entirety as follows:

 

“4.1                         Nature and Substance.  Executive shall provide such
services and perform such duties, functions and assignments as are normally
incident to the position of President and Chief Executive Officer, and such
additional functions and services as the Board may from time to time direct.
Executive shall report directly to and shall be under the direction of the
Chairman of the Board.”

 

2

--------------------------------------------------------------------------------



 

9.                                      Section 5.1 of the Agreement is amended
and restated to read in its entirety as follows:

 

“5.1                         Salary.  Effective as of the Effective Date and
through the end of the Term, Executive shall be paid a salary (“Salary”) of
Seven Hundred and Twenty Five Thousand Dollars ($725,000) on an annualized
basis.  The Bank shall pay Executive’s Salary in equal installments in
accordance with the Bank’s regular payroll periods as may be set by the Bank
from time to time.  Executive’s Salary may be further increased from time to
time, at the discretion of the Board. Executive may also be entitled to certain
incentive bonus payments as determined by Board approved incentive plans.”

 

10.                               Section 5.6 of the Agreement is amended and
restated to read in its entirety as follows:

 

“5.6                         Car Allowance.  The Bank will pay Executive a
monthly car allowance of Fifteen Hundred Dollars ($1,500.00).”

 

11.                               Section 7.5 of the Agreement is amended and
restated to read in its entirety as follows:

 

“7.5 .                   Termination by Executive.  (a) Executive shall have the
right to terminate the Term at any time, such termination to be effective on the
date ninety (90) days after the date on which Executive gives such notice to the
Bank unless Executive and the Bank agree in writing to a later date on which
such termination is to be effective the “Notice Period”).  Executive’s notice
shall designate whether Executive’s election to terminate is in connection with
Executive’s Retirement.

 

(b)                                 After receiving notice of termination, the
Bank may require Executive to devote Executive’s good faith energies to
transitioning Executive’s duties to Executive’s successor and to otherwise
helping to minimize the adverse impact of Executive’s resignation upon the
operations of the Bank.  If Executive fails or refuses to fully cooperate with
such transition, the Bank may immediately terminate Executive, in which case it
shall no longer have any obligation to pay any Salary or provide any benefits to
her, but solely for purposes of Sections 8.5 and 8.6 below, the Termination Date
shall be the date ninety (90) days after the date on which Executive gives
notice of termination to the Bank pursuant to the first sentence of this
Section 7.5, or the later date referred to therein, whichever is later.  At any
time during the Notice Period, the Bank may elect to relieve Executive of some
or all of Executive’s duties, responsibilities, privileges and positions for the
remainder of the Notice Period, in its sole discretion.”

 

3

--------------------------------------------------------------------------------



 

12.                               A new Section 7.8 is hereby added to the
Agreement, reading in its entirety as follows:

 

“7.8.                      Retirement. (a) In the event of termination of
Executive’s employment by Executive as a result of Executive’s Retirement
effective on or after June 30, 2021, and provided that Executive signs and
delivers to the Bank: (a) no later than twenty-one (21) days after the
Termination Date, the Release and (b) the Certification required monthly in the
form of Exhibit B, the Bank shall, for a period of twelve months following the
date on which the Release is executed and delivered to the Bank, continue to pay
Executive, monthly in arrears (on or before the last day of the month for the
prior month), one-twelfth (1/12) of Executive’s Salary at the rate being paid as
of the Termination Date for each month of the such period during which Executive
remains in full compliance with the provisions of Article 8 of this Agreement,
provided, however, that for purposes of this Section 7.8, the provisions of the
last undesignated paragraph of Section 8.5 shall not be operative.  No payment
shall be made pursuant to this Section (i) in respect of any bonus or other
compensation paid other than in cash; (ii) in the event of Termination with
Cause, (iii) in respect of any termination by Executive not designated as a
Retirement, or a termination designated as a Retirement with an effective date
prior to June 30, 2021; or (iv) for any month following non-compliance with the
provisions of Section 8.”

 

13.                               Except as expressly amended hereby, the
Agreement shall remain in full force and effect in accordance with the
provisions thereof.  As used in the Agreement, the terms: this Agreement,”
“herein,” “hereunder,” hereof” and words of similar import shall refer to the
Agreement as amended by this Amendment.  All capitalized terms used in this
Amendment and not defined herein, which are defined in the Agreement, have the
meanings ascribed to them in the Agreement.  Nothing contained herein shall
affect the continued effectiveness of the Non-Compete.

 

14.                               The Agreement, as amended by this Amendment,
along with the exhibits and other agreements referred to in the Agreement,
constitutes the entire agreement among the parties and supersedes all other
prior understandings, agreements or representations by or among the parties,
written or oral, with respect to the subject matter of the Agreement.  No
provision of this Amendment may be amended other than by an instrument in
writing signed by the Bank and Executive. No provision hereof may be waived
other than by an instrument in writing signed by the party against whom
enforcement is sought.

 

15.                               This Amendment may be executed in any number
of counterparts, each of which shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.

 

16.                               This Amendment shall be governed by and
construed in accordance with the internal laws of the State of Maryland, without
regard to its choice of law provisions.

 

[Signatures appear on the following page.]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

EAGLEBANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Susan G. Riel

 

5

--------------------------------------------------------------------------------



 

Exhibit B

 

Monthly Report and Certification

 

Date:                  

 

Submitted by:                      [Name]

 

In accordance with Section 7.8 of my employment Agreement with EagleBank, dated
as of          , 2017, as amended, (the “Agreement”), I certify that:

 

a.                                      I have been and remain in full
compliance with Article 8 of the Agreement, including, without limitation, my
obligation thereunder to refrain from engaging in employment or providing
services to any person or entity in exchange for remuneration of any kind,
including deferred payments or property rights, except as, and only to the
extent, allowed under Section 8.5 of the Agreement; and

 

I understand and acknowledge that any false, incomplete or delinquent report or
Certification of the foregoing information will result in my forfeiture of
rights to payments under the Agreement in the future and may result in an
obligation to repay all or part of any payments I have received pursuant to the
Agreement to date.

 

 

 

 

Signature

 

Date

 

 

 

 

 

 

Print Name

 

 

 

6

--------------------------------------------------------------------------------